Citation Nr: 0923085	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In February 2007, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In November 2007, the Board remanded the case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.  

In May 2009, the Veteran submitted additional evidence 
unaccompanied by a waiver of his right to have this evidence 
initially considered by the RO.  The Board has considered the 
new evidence solely for the purpose of determining whether 
new and material evidence has been submitted to reopen the 
claim.  In light of the favorable decision on that matter 
contained herein, he was not prejudiced by this action.  

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1.  The November 1982 RO rating decision that denied service 
connection for a back disability is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a back injury, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a back injury, the Board finds that no discussion of VCAA 
compliance is necessary at this time.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2007).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

In a September 1971 rating decision, the RO denied service 
connection for a back injury on the basis that no current 
disability was shown by the medical evidence of record.  The 
Veteran filed a notice of disagreement with the rating 
determination.  In response, a statement of the case was 
issued in November 1971 in which the RO continued the denial 
on the same basis.  The Veteran perfected an appeal to the 
Board in December 1971.  In a June 1972 decision, the Board 
denied service connection for a residual disability of the 
back on the basis that the Veteran complained of back pain on 
one occasion during service in June 1970, but no incident of 
trauma affecting the back was reported and no clinical 
pathology was demonstrated.  The Board concluded that the 
Veteran did not have a disability of the back.  Thereafter, 
the Veteran filed a claim to reopen in May 1982.  In a 
November 1982 rating decision, the RO recognized that the 
Veteran submitted evidence of a current low back disability 
but declined to reopen the claim in the absence of medical 
evidence indicating the presence of his back condition since 
his one complaint of back pain during service in June 1970.  
In the notice of decision letter dated in November 1982, the 
RO advised the Veteran of the denial and enclosed VA Form 1-
4107, which explained the Veteran's procedural and appeal 
rights.  The Veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

The evidence of record at the time of the November 1982 
rating decision included service treatment records that 
showed that no low back disorder was clinically identified at 
the June 1970 separation examination.  The Report of Medical 
History the Veteran prepared in connection with the 
separation examination showed that in response to the 
question of whether he ever had or had now recurrent back 
pain, the Veteran reported a negative response.  The Veteran, 
however, did report that he sustained head and back injuries 
in Vietnam on August 4, 1969 and that he had residual 
headaches and associated dizziness from this incident.  
Earlier record entries by the 1st Medical Battalion and 24th 
Evacuation Hospital, dated beginning August 7, 1969, 
indicated that the Veteran reported that he sustained a blast 
injury to his left ear and left mastoid area from a mine in 
Vietnam on August 4, 1969 for which he received treatment.  
No injury to the back was mentioned at that time.  After the 
separation examination, on June 19, 1970, the Veteran 
presented in the dispensary with complaints of back pain 
since that morning.  The examination of the back revealed 
full range of motion with a complaint of pain in the right 
paraspinal area.  The service examiner noted an impression of 
possible muscle sprain.  

The DD Form 214 showed that the Veteran was awarded several 
medals including the Combat Infantry Badge.  He served in the 
Republic of Vietnam from April 1969 to April 1970.  

After service, in an August 1971 statement, the Veteran 
maintained that he sustained an injury to his back when he 
was blown from a personnel carrier when it hit a mine in 
Vietnam on August 4, 1969.  He maintained that he received 
treatment for the injury at the 24th Evacuation Hospital in 
Long Bien on August 4, 1969 as well as the Unit Aid Station 
at Lai Khe in August 1969.  

The August 1971 VA examination report showed that the Veteran 
reported that he developed pain in the lower part of his back 
from lifting heavy material in 1969. The Veteran also 
reported that during the mine explosion [of August 4, 1969], 
in addition to hitting his head, shrapnel also entered his 
back.  The physical examination revealed lumbosacral 
tenderness otherwise negative.  The examiner concluded that 
there were no residuals of a back injury.  The radiographic 
report noted that x-rays of the lumbosacral spine showed some 
bony defect at the L4-L5 and S-1 segments that could be 
either congenital or surgical in nature.  

Other evidence included the October 1971 VA examination 
report, May 1974 statement from the Veteran, September 1975 
VA examination report, VA treatment records dated from August 
1973 to August 1981, November 1981 VA examination report, and 
an August 1982 statement from the Veteran, which were only 
significant for the Veteran's continued report that he 
sustained a back injury in service described as shrapnel 
hitting his back.

In a November 1982 letter, Dr. W.S. reported that the Veteran 
was under his care for low back pain.  Dr. W.S. noted that 
the Veteran was hospitalized in May "[1981]" during which 
time he underwent a lumbar myelogram, extradural venogram, 
and lumbar diskectomy at L4-L5 and L5-S1.  The final 
discharge diagnosis was herniated nucleus pulposus at L4-L5 
and L5-S1.  Dr. W.S. further reported that in August 1982, 
the Veteran sustained an injury in an automobile accident 
that aggravated his existing back problem.  

Relevant evidence received subsequent to the November 1982 
rating decision includes records from the Missouri Baptist 
Hospital dated in May 1981 which document the aforementioned 
surgery.  In addition, according to a report from Dr. G.S., 
the Veteran related that he injured himself while working for 
the Missouri Pacific Railroad in February 1979.  Subsequent 
to this event, he maintained that he developed low back and 
lower limb pain.  He experienced persistent symptoms that 
became problematic so he was seen in March 1981.  Dr. G.S. 
further related that the Veteran reported no history of a 
prior injury other than a military wound that required 
shrapnel removal.  

VA treatment records dated from October 1970 to February 2009 
show that in March 1977, the Veteran's complaints included a 
two-week history of low back pain.  No relevant diagnosis was 
provided.  In February 1979, the Veteran complained of low 
back pain of two-week duration.  It was noted that the 
Veteran recalled no recent injury and that he had had no 
problems for the past 10 years.  He worked as an engineer 
trainee for Missouri Pacific Railroad.  The examiner provided 
an assessment of low back strain.  A July 1988 record showed 
the Veteran reported for the first time that he sustained a 
back injury in Vietnam from jumping from helicopters.  
Records dated in 1989 indicated that the Veteran had worked 
for the postal service for the past five years.  An August 
1989 record showed the Veteran reported that he injured his 
back at the post office three years ago and had been on 
limited duty.  

Records from the Social Security Administration (SSA) 
reflected that the Veteran was awarded disability benefits 
for psychiatric and low back disabilities in July 1990.     

In a July 1991 letter, Dr. D.S. noted that the Veteran 
described that he injured his back at the Missouri Pacific 
Railroad in an attempt to throw a frozen switch for which he 
had low back disc surgery.  The Veteran then claimed that his 
low back problems actually started in Vietnam, when he had to 
jump out of helicopters with a full backpack, often from 
heights as much as 30 feet.  He injured his back again at the 
post office on August 24, 1985, and he was moved to light 
duty.  

A December 1995 VA treatment record showed that the Veteran 
reported that he "probably" injured his back over a period 
of time with certain activities such as jumping out of 
helicopters during Vietnam.  

A February 2005 VA report on a magnetic resonance imaging 
(MRI) revealed that the Veteran's low back disorder was 
currently manifested by degenerative disc disease and 
osteoarthritis of the lumbosacral spine.  

At the February 2007 hearing, in response to the question of 
when the Veteran first noticed his back problems, the Veteran 
testified that it was after making numerous jumps from 
hovering helicopters in combat missions.  He claimed he was 
seen on "numerous occasions" for his back problem, and he 
was placed on profile; he was "pulled out of active duty" 
on several occasions because of his back problem.  He 
confirmed that he sustained additional back injuries in 1979 
and 1982, which further exacerbated his pre-existing back 
problems.  The Veteran's wife testified that she met the 
Veteran in 1972.  She indicated that he had been having 
problems with his back at that time and thereafter.  Prior to 
the 1979 back injury, the Veteran testified that he missed a 
great deal of work on account of his back which his wife 
confirmed.   

In a June 2008 letter, Dr. W.S. reported that he had treated 
the Veteran; however, records of his treatment were no longer 
available.  Dr. W.S. recalled that the Veteran was seen two 
to four times a year from the early 1970s until the early 
1980s for recurrent lower back pain and muscle spasms.  The 
Veteran required pain injections at times and was unable to 
work for brief periods of time.  Dr. W.S. noted that the 
Veteran provided a history of back pain and problems 
beginning in Vietnam for which he was treated with muscle 
relaxers.

In a May 2009 letter, Dr. W.S. related that the Veteran first 
injured his lower back in Vietnam during combat.  Dr. W.S. 
explained that the Veteran jumped from helicopters with an 
overload of weight, and he required "sick call" treatments 
on several occasions after the first injury.  After his 
discharge from service, he continued to experience 
intermittent severe lower back pain and muscle spasms and 
sought care by Dr. W.S.  Dr. W.S. further related that the 
Veteran injured his lumbar disc in 1986 while working for the 
railroad.  Dr. W.S. maintained that the Veteran clearly had 
frequent trouble with his lumbar spine prior to the injury of 
1986.  Dr. W.S. noted that with a reasonable degree of 
medical certainty, it was his opinion that the Veteran's 
chronic back problems were initiated by the trauma that he 
sustained in Vietnam, and more likely than not, he continued 
to suffer today with back problems that were initiated and 
aggravated while in the service.  

Of the evidence added to the record since the unappealed 
November 1982 RO decision, the Board finds that Dr. W.S.'s 
June 2008 and May 2009 letters 
are new, in that they were not previously of record, and they 
are material as they relate to a prior basis for denial of 
the claim.  Dr. W.S. maintains that the Veteran's current low 
back disorder is related to incidents of his military 
service.  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  
Kutscherousky, 12 Vet. App. at 371.  Thus, new and material 
evidence has been received, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened, and the claim is granted to this extent 
only.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim on the 
merits.

While the opinion from Dr. W.S. is sufficient to reopen the 
claim, it cannot form the basis of an award of service 
connection for residuals of a back injury at this time.  Dr. 
W.S. did not have the benefit of a review of the entire 
claims file.  The back injury the Veteran reportedly 
sustained while working for Missouri Pacific Railroad 
occurred in February 1979 and not 1986 as referenced by Dr. 
W.S.  In addition, the Veteran reportedly sustained 
additional back injuries in 1982 in an automobile accident 
and in 1985 during his employment with the postal service.  
The Board recognizes that the Veteran was seen in service for 
low back pain in June 1970, and that it is the Veteran's 
contention that he was seen on other occasions in service.  
After his discharge from service in October 1970 and prior to 
the February 1979 injury, VA treatment records only show the 
Veteran complained of low back pain of only two-week duration 
in March 1977.  In contrast, Dr. W.S.'s recollection that the 
Veteran was seen by him two to four times per year beginning 
in the early 1970s appears to be more illustrative of a 
chronic back problem.  On the other hand, Dr. W.S.'s 
recollection is inconsistent with statements the Veteran made 
during the course of VA treatment rendered in February 1979, 
when at that time he reported to be symptom free for the past 
10 years.  Low back complaints are noted in February 1979, 
around the time of the post-service back injury.  Thereafter, 
VA treatment records consistently show complaints of low back 
problems.  The Board notes that even where an injury or 
complaints in connection with a claimed disability are 
documented in service, service connection may not be 
established for the currently diagnosed disability if it is 
clearly attributable to intercurrent causes.  38 C.F.R.      
§ 3.303(b) (2008).  The entire history of the Veteran's low 
back problems has yet to be adequately addressed by a medical 
examiner.  For these reasons, the Board finds that a medical 
opinion based on a comprehensive review of the claims file is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).

Also, the Veteran initially contended for many years that the 
"injury" to his low back consisted of being struck by 
shrapnel from a mine explosion, his later contention that in 
addition to the only documented complaint of low back pain in 
June 1970, he also sustained trauma to his lower back from 
jumping from helicopters.  The Veteran did receive an Air 
Medal.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature of 
any low back disorder, and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner, 
to include Dr. W.S.'s June 2008 and May 
2009 letters, and the examination report 
should reflect that this was done.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current low back 
disorder is related to an incident of the 
Veteran's military service.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


